Exhibit 10.1

 

CHANGE IN TERMS AGREEMENT

UNSECURED REVOLVING TERM LOAN NOTE

 

This Change in Terms Agreement (“Agreement”) is entered into as of February 28,
2005, between Deere Credit, Inc., a Delaware corporation (“Deere”) and FCStone
Group, Inc., West Des Moines, Iowa 50266, an Iowa corporation (the “Borrower”).

 

Whereas, Deere initially granted Borrower an Unsecured Revolving Term Loan
Facility (“Loan”) in the amount of $3,000,000 as governed by a Master Loan
Agreement, dated November 3, 2003 and evidenced by an Unsecured Revolving Term
Note (“Note”) in the amount of $3,000,000, dated November 3, 2003, and

 

Whereas, the Borrower requested modifications to the Loan granted by Deere
including the request for an increase of $1,000,000 in the amount of the Loan
and Deere approved the requested increase making a total amended Loan of
$4,000,000, as reflected in a certain Change in Terms Agreement dated March 19,
2003, which increased the amount of the Note to $4,000,000, and

 

Whereas, the Borrower requested modifications to the Loan granted by Deere
including the request for an increase of $1,000,000 in the amount of the Loan
and Deere approved the requested increase making a total amended Loan of
$5,000,000, as reflected in a certain Change in Terms Agreement dated April 12,
2004, which increased the amount of the Note to $5,000,000, and

 

Whereas, the Borrower requested modifications to the Loan granted by Deere
including the request for an increase of $2,000,000 in the amount of the Loan
and Deere approved the requested increase making a total amended Loan of
$7,000,000, as reflected in a certain Change in Terms Agreement dated May 24,
2004, which increased the amount of the Note to $7,000,000, and

 

Whereas, the borrower requested modifications to the Loan granted by Deere
including the request for an increase of $500,000 in the amount of the Loan and
Deere approved the requested increase making a total amended Loan of $7,500,000,
as reflected in a certain Change in Terms Agreement dated June 28, 2004, which
increased the amount of the Noted to $7,500,000, and

 

Whereas, the Borrower requested modifications to the Loan granted by Deere
including the request for an increase of $500,000 in the amount of the Loan and
Deere approved the requested increase making a total amended Loan of $8,000,000,
as reflected in a certain Change in Terms Agreement dated July 9, 2004, which
increased the amount of the Note to $8,000,000, and

 

Whereas, the Borrower requested modifications to the Loan granted by Deere
including the request for an increase of $250,000 in the amount of the Loan and
Deere approved the requested increase making a total amended Loan of $8,250,000,
as reflected in a certain Change in Terms Agreement dated August 23, 2004, which
increased the amount of the Note to $8,250,000, and



--------------------------------------------------------------------------------

Whereas, the Borrower has now requested modifications to the Loan granted by
Deere including the request for a decrease of $2,000,000 in the amount of the
Loan and Deere has approved the requested decrease making a total amended Loan
of $6,250,000.

 

Therefore, the amount of the Loan will be decreased by the amount of $2,000,000
making a total Loan of $6,250,000 and the amount of the Note shall be decreased
to $6,250,000 wherein the principal paragraph of said Note shall be amended to
read as follows:

 

FOR VALUE RECEIVED, FCStone Group, Inc., of West Des Moines, IA (the
“Borrower”), promises to pay to the order of Deere Credit, Inc., a Delaware
corporation (the “Lender”), at Lender’s office at such place as Lender may
designate in writing, the principal sum of Six Million Two Hundred Fifty
Thousand and 00/100 DOLLARS ($6,250,000.00), together with interest as provided
in this Note, all in lawful money of the United States of America.

 

Except as expressly changed by this Agreement, the terms of the original
obligation or obligations, including all agreements evidenced or securing the
obligation(s), remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first shown above.

 

Deere Credit, Inc.

  FCStone Group, Inc. By:  

/s/ Brent D. Johnson

--------------------------------------------------------------------------------

  By:  

/s/ Robert V. Johnson

--------------------------------------------------------------------------------

Title:   Portfolio Manager   Title:   Exec. V.P and CFO